Exhibit 10.1

SECOND AMENDMENT

TO

CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Signatory Hereto

Effective as of December 23, 2008



--------------------------------------------------------------------------------

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) executed
effective as of the 23rd of December, 2008 (the “Second Amendment Effective
Date”) is among REX ENERGY CORPORATION, a corporation formed under the laws of
the State of Delaware (the “Borrower”); KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of September 28, 2007, as amended by that
First Amendment dated April 14, 2008 (the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.

B. The Borrower has requested and the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.

C. The Lenders have redetermined the Borrowing Base in the amount set forth
herein.

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Second Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Second Amendment refer to the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting the
defined term “Alternate Base Rate” and replacing it with the following:

“‘Alternate Base Rate’ means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the (i) LIBO Rate plus
(ii) the Applicable Margin for Euro Dollar Loans minus (iii) the Applicable
Margin for ABR Loans each on such day. Any change in the Alternate Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.”

Section 3. Borrowing Base. Pursuant to Section 2.07 of the Credit Agreement, the

 

Page 2



--------------------------------------------------------------------------------

Borrowing Base is hereby maintained at $90,000,000, until the next
Redetermination Date; provided however, if the Borrower completes the sale of
the Oil & Gas Properties listed on Annex I to this Second Amendment prior to the
next Redetermination Date, upon such sale, the Borrowing Base shall
automatically be reduced to $80,000,000. Each of the foregoing is subject to
further adjustments from time to time pursuant to Section 8.13(c) or
Section 9.12.

Section 4. Conditions Precedent. The effectiveness of this Second Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 4, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

4.1 Second Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Second Amendment from the Borrower and each
Lender.

4.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Second Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.

4.3 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Second Amendment Effective Date.

Section 5. Representations and Warranties; Etc. The Borrower hereby affirms:
(a) that as of the date of execution and delivery of this Second Amendment, all
of the representations and warranties contained in each Loan Document to which
the Borrower is a party are true and correct in all material respects as though
made on and as of the Second Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this Second Amendment and to the transactions
contemplated hereby, no Defaults exist under the Loan Documents or will exist
under the Loan Documents.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Second Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Second Amendment.

6.2 Ratification and Affirmation of the Borrower. The Borrower hereby expressly
(i) acknowledges the terms of this Second Amendment, (ii) ratifies and affirms
its obligations under the Credit Agreement and the other Security Instruments to
which it is a party, (iii) acknowledges, renews and extends its continued
liability under the Credit Agreement and the other Security Instruments to which
it is a party remains in full force and effect with respect to the Indebtedness
as amended hereby.

 

Page 3



--------------------------------------------------------------------------------

6.3 Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

6.4 No Oral Agreement. THIS WRITTEN SECOND AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

6.5 Governing Law. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

6.6 Release of Lenders. IN CONSIDERATION OF THIS SECOND AMENDMENT AND, SUBJECT
TO THE CONDITIONS STATED HEREIN, THE BORROWER HEREBY RELEASES, ACQUITS, FOREVER
DISCHARGES, AND COVENANTS NOT TO SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SERVANTS, ATTORNEYS AND REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE
HEIRS, EXECUTORS, LEGAL REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN
INTEREST, SUCCESSORS AND ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND
COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS,
LIABILITIES, SUITS, OFFSETS AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN
DOCUMENTS AND ACTIONS, CAUSES OF ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR
NATURE, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY
OBLIGOR, WHICH BORROWER, ANY OBLIGOR, OR ANY SUBSIDIARY MAY HAVE OR WHICH MAY
HEREAFTER ACCRUE RELATED TO ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE SECOND
AMENDMENT EFFECTIVE DATE AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY
MATTER, CAUSE OR THING WHATSOEVER OCCURRING ON OR PRIOR TO THE SECOND AMENDMENT
EFFECTIVE DATE, WHICH RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY THE
CREDIT AGREEMENT, ANY HEDGING AGREEMENT, ANY NOTE, ANY SECURITY INSTRUMENT, ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS EVIDENCED THEREBY, INCLUDING, WITHOUT
LIMITATION, ANY DISBURSEMENTS UNDER THE CREDIT AGREEMENT, ANY HEDGING AGREEMENT,
ANY NOTES, THE NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE SWAP AGREEMENTS,
THE NOTES, OR THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL,
ADMINISTRATION, ENFORCEMENT OR SERVICING THEREOF.

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the Second Amendment Effective Date.

 

BORROWER:     REX ENERGY CORPORATION     By:  

/s/ Benjamin W. Hulburt

    Name:   Benjamin W. Hulburt     Title:   Chief Executive Officer
ADMINISTRATIVE AGENT:     KEYBANK NATIONAL ASSOCIATION,     as Administrative
Agent and Lender     By:  

/s/ Todd Coker

    Name:   Todd Coker     Title:   Assistant Vice President

 

Second Amendment

Signature Page - 5



--------------------------------------------------------------------------------

LENDERS:     BNP PARIBAS     By:  

/s/ Betsy Jocher

    Name:   Betsy Jocher     Title:   Director     By:  

/s/ Edward Pak

    Name:   Edward Pak     Title:   Vice President

 

Second Amendment

Signature Page - 6



--------------------------------------------------------------------------------

SOVEREIGN BANK By:  

/s/ Robert D. Lanigan

Name:   Robert D. Lanigan Title:   Senior Vice President

 

Second Amendment

Signature Page - 7



--------------------------------------------------------------------------------

ALLIED IRISH BANK By:  

/s/ Mark K. Connelly

Name:   Mark K. Connelly Title:   Senior Vice President By:  

/s/ Vaughn Buck

Name:   Vaughn Buck Title:   Executive Vice President

 

Second Amendment

Signature Page - 8



--------------------------------------------------------------------------------

M&T BANK By:  

/s/ David Ladori

Name:   David Ladori Title:   Assistant Vice President

 

Second Amendment

Signature Page - 9